IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-84,502-01


                       EX PARTE NATHAN JOHN ELLIS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. W401-81123-09-HC IN THE 401ST DISTRICT COURT
                            FROM COLLIN COUNTY


       Per curiam.

                                            ORDER

               Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of online solicitation of a minor. In count one, Applicant was sentenced to ten years confinement,

probated, and placed on community supervision for ten years. In count two, Applicant was

sentenced to sixteen years’ imprisonment. The Fifth Court of Appeals affirmed his conviction. Ellis

v. State, No. 05-10-01325-CR (Tex. App.—Dallas Feb. 23, 2012)(not designated for publication).



       In his sole ground, Applicant alleges that he was convicted of an offense that has been found
                                                                                                    2

unconstitutional. Ex parte Lo, 439 S.W.3d (Tex. Crim. App. 2013). Applicant’s ground attacking

his conviction and probated sentence in count one for online solicitation of a minor is dismissed

without prejudice. Ex parte Hiracheta, 307 S.W.3d 323, 325 (Tex. Crim. App. 2010). Based on this

Court’s independent review of the entire record, we find that Applicant’s claim as it relates to count

two is denied.

Delivered: February 24, 2016

Do not publish